DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-9 are currently pending and examined below. This communication is the first action on the merits (FAOM).

Examiner’s Note
Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “storage” and “controller” in claims 1-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The above-referenced claim limitations  has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholders “storage” and “controller” coupled with functional languages “store,” “determine,” “perform,” “control,” etc. without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-9 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: see paragraphs [0036] and [0077]. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Objections
Claim 1 is objected to for the following antecedent support issue. Specifically, the limitation “the charging capacity” should be replaced with --a charging capacity-- for proper antecedent support.
Claim 4 is objected to for the following antecedent support issue. Specifically, the limitation “the load weight” should be replaced with --a load weight-- for proper antecedent support.

Claim Rejections- 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, with respect to independent claim 1, the limitation “existing weight of the vehicle” is vague and as such indefinite.  That is, it is not readily apparent if the existing weight of the vehicle refers to nominal weight of the vehicle or some other unloaded weight.  As such, for the purpose of examination in this Office action and as best understood by the Examiner, this limitations have been interpreted broadly to generally mean the weight of the vehicle before any load (passenger, cargo, etc.) is added to it.   In view of the above, dependent claims 2-9 are also rejected as being dependent on the rejected base claim(s) and for failing to cure the deficiencies listed above.  
Appropriate correction and/or clarification is required to remedy the above-referenced deficiencies.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
(a) it does not fall within one of the four statutory categories of invention, or 
(b) meets a three-prong test for determining that: 
(1) the claim recites a judicial exception, e.g. an abstract idea, 
(2) without integration into a practical application, and 
(3) does not recite additional elements that provide significantly more than the recited judicial exception.
Claims 1-9 are directed toward a system. Therefore, it can be seen that they fall within one of the four statutory categories of invention.  However, the claims clearly do not meet the three-prong test for patentability.
With regard to the first prong, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s claim 1, broadly speaking, is directed to the abstract idea of estimating a driving distance of a vehicle based on a charging capacity of the battery and fuel efficiency.  More specifically, the claim recites a storage configured to store a power matching data comprising a relationship between a driving consumption power and a weight, and a fuel efficiency matching data comprising a relationship between a fuel efficiency and the weight (data gathering and storage thereof); and a controller configured to determine a driving power supplied by the battery, determine a current driving fuel efficiency corresponding to a reference weight based on the driving power and the power matching data, determine a current weight of the vehicle, determine a first fuel efficiency based on an accumulated driving fuel efficiency accumulated from a previous charging time point to a current charging time point and the current driving fuel efficiency at the current charging time point, determine a second fuel efficiency based on the fuel efficiency matching data and the first fuel efficiency corresponding to each of an existing weight of the vehicle and the current weight of the vehicle, determine an estimated driving distance of the vehicle based on the charging capacity of the battery and the second fuel efficiency, and output the estimated driving distance to the display (data manipulation and estimation); which falls within the “Mental Processes” grouping of abstract ideas.
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  There is no improvement in the functioning of a computer.  Nor are the limitations implemented in particular machine or manufacture.  There is no transformation or reduction of a particular article to a different state or thing.  There are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s claims are implemented on a generic computer, i.e., a controller and storage, and there are no further limitations or structural elements, it can clearly be seen that the abstract idea of estimating a driving distance of a vehicle based on a charging capacity of the battery and fuel efficiency is merely implemented on a computer. Thus, there is no integration of the abstract idea into a practical application.
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims contain additional elements of power supply, battery, display, air conditioning device all recited at a high level of generality and not necessarily directed to the inventive concept per se.  Therefore, they amount to insignificant extra-solution activities.
Thus, since claim 1 is directed to: (a) directed toward an abstract idea, (b) not integrated into a practical application, and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter.
	Dependent claims 2-9 do not comprise any further limitations which cause the abstract idea to be integrated into a practical application or recite significantly more than the abstract idea.  Therefore, claims 1-9 are also rejected under 35 U.S.C. § 101. 

Allowable Subject Matter
Claims 1-9 would be allowable except for the rejections under 35 USC §§ 112 and 101 cited above.
It is noted that while the prior art references of record teach or suggest various aspects of the invention, none, either alone or in combination, teach or suggest all the claimed limitation as specifically recited in the claims. The closest prior art references found at this time are as follows.
US 2016/0129918 (Skaff) teaches a vehicle (12, Fig. 1) comprising: a power supply comprising a battery (32/24); a display (e.g. Fig. 5A); a storage (part of CPU and controller 206/212) configured to store a power matching data comprising a relationship between a driving consumption power and a weight (formula in ¶ 30, “where P.sub.ext=power consumed due to the external factors, m=vehicle mass”), but is silent with respect to the first and second fuel efficiencies.
US 20130124077 (Kim) teaches a fuel efficiency oriented vehicle speed that maximizes the vehicle's driving distance based on the vehicle's current weight and electrical load (abstract).
US 20210012584  (Roman) teaches a system for determining a driving range of a vehicle. The system further includes a memory to store map data including road speeds, altitude data, road grades, or stop information corresponding to at least one of stop signs or stop lights, and a first driver profile corresponding to driving behavior of a first driver. The system further includes an electronic control unit (ECU) designed to predict the driving range of the vehicle based on an amount of the at least one of the electrical energy or fuel remaining in the energy storage component, the map data, and the first driver profile. The system further includes an output device designed to output the driving range of the vehicle.
US 20200226850 (Bower) teaches a driving range estimator system for a vehicle accounting for a load on the vehicle may include an energy storage device configured to power the vehicle. Sensors may be disposed about the vehicle and may be configured to detect information relevant to a range estimate. A towing control unit may be configured to receive the detected information from the sensors, and configured to determine a) an expected range for the vehicle with the load, and b) an expected range for the vehicle without the load. A display may be configured to simultaneously display a) the expected range for the vehicle with the load and b) the expected range for the vehicle without the load, but is silent with respect to the first and second fuel efficiencies as specifically claimed.
US 20180257666 teaches a vehicle including a controller that prompts a user to confirm a willingness to accept a reduced maximum acceleration or speed responsive to user confirmation of a desire to increase an electric drive range by a user selected amount. The controller further operates a propulsion system with the reduced maximum acceleration or speed to increase the electric drive range responsive to user confirmation of the willingness.
		US 20140005879 (Poechmueller) teaches a method for determining a range of a vehicle, the vehicle having an electric motor to provide driving power and/or to recover braking energy. In addition, the present invention relates to a device for determining a range of a vehicle, the vehicle having an electric motor to supply driving power and/or to recover braking energy, and at least one control unit to implement the afore-mentioned method. Moreover, the present invention relates to a motor vehicle drive train having an electric motor to supply driving power and/or to recover braking energy, and a device of the type mentioned above.
Other prior arts of relevance are as follows:
US 20160061610 is cited to disclose:
[0043] The elevation model 203 is another exemplary model that may be utilized by the DTE prediction tool. Specifically, the elevation model 203 may be utilized by the DTE prediction tool to determine an elevation energy consumption prediction that predicts the potential energy consumed and gained by the vehicle 101 as the vehicle travels up and down different heights while traversing the identified road segment. The potential energy information as well as information identifying the elevation of the identified road segment may be received within an elevation profile from the extracted road segment information at 201. In some embodiments, the elevation energy consumption prediction may also take into consideration the effects of regenerative braking systems on the vehicle 101 that may be able to recoup some of the energy consumption. The DTE prediction tool may analyze the information included in the elevation profile, and in some embodiments the effects of regenerative braking, by plugging such information into a predetermined formula for generating the elevation energy consumption prediction. The predetermined formula may consider, for example, the mass of vehicle 101, acceleration due to gravity, and the elevation information for the identified road segment.
[0071] In some embodiments as illustrated in FIG. 4, the DTE prediction tool may analyze one or more of the estimated speed information, ambient temperature information, and barometric pressure information in order to determine the base wheel energy consumption prediction. For example, any one or more of the estimated speed information, ambient temperature information, barometric pressure information, or other known information or other information derivable from the information described may be analyzed by the DTE prediction tool by being plugged into a predetermined formula for generating the base wheel energy consumption prediction. The predetermined formula may consider, for example, the mass of vehicle 101, identified road segment distance, estimated speed determined for the vehicle 101, air density, rolling resistance, and an aero dynamic drag coefficient in order to generate the base wheel energy consumption prediction.
   [0040] The analysis of the posted speed limit information, ambient temperature information, and barometric pressure information may further be implemented by the DTE prediction tool in terms of learned habits of the vehicle 101. It follows that during the course of operation of the vehicle 101, the DTE prediction tool may record information that identifies an average energy consumption of the vehicle 101 when traveling in terms of one or more road segment attributes. For example, the DTE prediction tool may record the average energy consumption of the vehicle 101 when the vehicle is traveling at a variety of different speeds, and/or traveling along certain road types. The DTE prediction tool may then store the average energy consumption information for the vehicle 101 as historical information within a database (e.g., stored on a memory storage unit) of the vehicle system such that the average energy consumption information may be accessed by the DTE prediction tool at a later time. Therefore, the database may include historical performance information for the vehicle 101 that describes the average energy consumption for the vehicle 101 at certain speeds, or ranges of speeds. The database may, for example, be configured to be a look-up table comprised of speeds, and/or ranges of speeds, matched up to their corresponding historical average energy consumptions for the vehicle 101. It follows that the DTE prediction tool may access this database in order to look up historical average energy consumptions for the vehicle 101 at particular speeds in order to use as the base propulsion energy consumption prediction in the base propulsion model 202.

US 20160097652 is cited to disclose:
    1. A vehicle comprising: a powertrain having a battery-powered electric machine; and a controller programmed to display, on a geographical map, at least one contour line indicating an available driving distance from a current location based on energy stored within the battery and predicted energy consumption due to driving along each of a plurality of possible routes originating from the current location, wherein the predicted energy consumption is updated based on energy depletion events. 
    7. The vehicle of claim 1 wherein the energy depletion events include a curb weight status based on vehicle mass, passenger mass, and cargo mass.
0020] Energy stored in the traction battery is depleted during driving. Advanced route planning techniques may serve to provide a driver with an estimate of the available range for driving, or distance to empty ("DTE"). Additionally, accurate route planning may serve to allow a powertrain controller to adjust engine operation in view of upcoming load conditions in order to provide the most optimal operating efficiency.
 [0025] Where Grade is characterized by elevation change per distance traveled. Elevation changes may be determined using known geographical elevation data, and relative differences between various locations. m is total mass, where the vehicle mass is known, and additional passenger mass and cargo mass may be accounted for using an onboard weight sensor for example. F.sub.r is the rolling resistance force, and can be characterized by equation (3) below.
   [0038] An additional variable that may allow for refinement of the energy consumption profile is changes in vehicle weight along a given route. For example, a vehicle may need to pick up additional passengers or cargo along the route. In this case, a vehicle sensor may indicate the weight increase and adjust the energy consumption calculation, as well as the DTE value, based on the weight change. Increased weight corresponds to a higher energy penalty for stoppages and acceleration from rest along the route. Conversely, a reduction of weight along the route may increase the energy efficiency, and extend the DTE. In a consumer application example, the adjustment could be performed real time such as a trip to the grocery store adding cargo, or a trip to pick up children and equipment from school. In a commercial application example, a shipping company may use known changes in weight to update the DTE continuously as it picks up and delivers packages along a known route.

US 20160023554 is cited to disclose:
[0042] If the controller determines that the vehicle energy consumption rate is ready to be updated in operation 474, e.g. a predetermined time or distance has elapsed, an average energy consumption learning filter may calculate the change in the kinetic energy modifier since the previous update in operation 476. Further, in operation 478 the average energy consumption learning filter may update the historical energy consumption rate based on the energy consumed since the previous update, the change in the kinetic energy modifier, and the distance traveled since the last update. If the vehicle energy consumption rate is not ready to be updated in operation 474, a DTE calculator may calculate a modified energy available based on the energy available and the kinetic energy modifier in operation 480. In operation 482, the DTE calculator may calculate a DTE based on the historical energy consumption rate and the modified energy available. In operation 484, DTE calculator may output the DTE to an interface. As described above, the DTE output to the interface may represent a modification of instantaneous power consumption by the vehicle to compensate for effects of vehicle acceleration and regenerative braking on DTE. Further, the effects of vehicle acceleration and regenerative braking may be excluded when learning the average energy consumption efficiency so the effects are not inappropriately projected forward.
US 20180029500 is cited to disclose past energy consumption

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVID MEHDIZADEH whose telephone number is (571)272-7691.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAVID Z. MEHDIZADEH/Primary Examiner, Art Unit 3669